Citation Nr: 1726079	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; transcript of that hearing is of record. 

In August 2014 and July 2015, the Board remanded the Veteran's claim for further development. 

Thereafter, in a January 2016 decision, the Board denied the Veteran's claim for a compensable rating for service-connected hearing loss, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (JMR), which was granted by the Court in April 2017.  The January 2016 decision was vacated, and the case was remanded to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The parties to the April 2017 JMR agreed that the Board failed to address pertinent evidence of record.  Specifically, the parties agreed that the Board erred by not addressing a June 12, 2014, VA treatment record that diagnosed mild to moderate right ear sensorineural hearing loss from 2000 Hertz to 6000 Hertz, with a word recognition score of 92 percent at 60 decibels; and moderately-severe left ear sensorineural hearing loss, with a word recognition score of 4 percent at 85 decibels.

A remand is necessary in order to obtain outstanding VA treatment records.  Specifically, in reviewing the June 12, 2014, VA treatment record, the Board notes that the precise audiometric results at each frequency are not provided.  

Considering that the June 12, 2014 audiometric results, if procured, could bear on the outcome of his claim, efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  The AOJ should also obtain any updated VA treatment records dated through August 13, 2015.

Finally, while on remand, the AOJ should give the Veteran the opportunity to identify any non-VA healthcare provider who treated him for his bilateral hearing loss and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claim, to specifically include the audiometric results from June 12, 2014, as well as any VA treatment records dated after August 13, 2015.

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for bilateral hearing loss and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, and after any further development deemed necessary, readjudicate the claim for a compensable rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




